DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 9/11/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 8, the limitations “the light emitting regions” in lines and “the non-light emitting regions” in lines 6,7,14-18 (lines 7, 16-20 for claim 8) render the claim indefinite since it is unclear if the light emitting regions and the non-light emitting regions are the same as the “plurality of light emitting regions” and “plurality of non-light emitting regions” in the claims. Clarification is requested.
Dependent claims 2-7, 9-14 are rejected due to their dependencies.

With regards to claim 5, the limitation “wherein the colors of the first color filter layer, the second color filter layer, and the third color filter layer are red, green, and blue arranged randomly” renders the claim unclear since it is unclear if the colors or the color filters are arranged randomly. These claims are being examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0182814 A1 hereinafter Kim).
 Regarding Claim 8, Kim discloses in Fig 7:  An organic light emitting diode (OLED) display panel, comprising:
a base substrate (111);
a thin film transistor array layer (210/220/230/240/250) disposed on the base substrate;
a pixel definition layer (270) disposed on the thin film transistor array layer, and the pixel definition layer comprising a plurality of light emitting regions (P1/P2/P3) and a plurality of non-light emitting regions located among the light emitting regions (See Fig 7) [0064];
an organic light emitting layer (262) disposed in the light emitting regions, wherein the organic light emitting layer comprises a plurality of first light emitting units, second light emitting units, and third light emitting units distributed at intervals;
an encapsulation layer (280) covering the pixel definition layer and the organic light emitting layer; and
a color filter layer (CF1/CF2/CF3) disposed on the encapsulation layer, and the color filter layer comprising a first color filter layer (CF1), a second color filter layer (CF2), and a third color filter layer (CF3), wherein the first color filter layer corresponds to the first light emitting units and the non- light emitting regions, the second color filter layer corresponds to the second light emitting units and the non-light emitting regions, the third color filter layer corresponds to the third light emitting units and the non-light emitting regions, and on the encapsulation layer corresponding to the non-light emitting regions, the first color filter layer, the second color filter layer, and the third color filter layer are sequentially stacked to form a light shielding portion (See Fig 7) [0049, 0070, 0072, 0074, 0080,0081].

Regarding Claim 11, Kim discloses in Fig 7:  The OLED display panel as claimed in claim 8, wherein colors displayed by the first light emitting units, the second light emitting units and the third light emitting units are respectively the same as colors of the first color filter layer, the second color filter layer, and the third color filter layer that are disposed correspondingly.

Regarding Claim 12, Kim discloses in Fig 7:  The OLED display panel as claimed in claim 11, wherein the colors of the first color filter layer, the second color filter layer, and the third color filter layer are red, green, and blue arranged randomly (See Fig 3) [0049, 0070].

Regarding Claim 13, Kim discloses in Fig 7:  The OLED display panel as claimed in claim 1, wherein a thickness of the light shielding portion in the non-light emitting regions is uniform (See Fig 7).

Regarding Claim 14, Kim discloses in Fig 7:  The OLED display panel as claimed in claim 8, wherein the OLED display panel further comprises a planarization layer (300), and the planarization layer is disposed on the color filter layer (CF1/CF2/CF3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0182814 A1 hereinafter Kim) in view of Yeh et al (US 2016/0377913 A1 hereinafter Yeh).
Regarding Claim 1, Kim discloses in Fig 7:  An organic light emitting diode (OLED) display panel, comprising:
a base substrate (111);
a thin film transistor array layer (210/220/230/240/250) disposed on the base substrate;
a pixel definition layer (270) disposed on the thin film transistor array layer, and the pixel definition layer comprising a plurality of light emitting regions (P1/P2/P3) and a plurality of non-light emitting regions located among the light emitting regions (See Fig 7) [0064];
an organic light emitting layer (262) disposed in the light emitting regions, wherein the organic light emitting layer comprises a plurality of first light emitting units, second light emitting units, and third light emitting units distributed at intervals (See Fig 7);
an encapsulation layer (280)  covering the pixel definition layer and the organic light emitting layer; and
a color filter layer (CF1/CF2/CF3) disposed on the encapsulation layer, and the color filter layer comprising a first color filter layer (CF1), a second color filter layer(CF2), and a third color filter layer (CF3), wherein the first color filter layer corresponds to the first light emitting units and the non- light emitting regions, the second color filter layer corresponds to the second light emitting units and the non-light emitting regions, the third color filter layer corresponds to the third light emitting units and the non-light emitting regions, and on the encapsulation layer corresponding to the non-light emitting regions, the first color filter layer, the second color filter layer, and the third color filter layer are sequentially stacked to form a light shielding portion (See Fig 7) [0049, 0070, 0072, 0074, 0080,0081].
Kim specifically does not disclose: and an optical density of the light shielding portion (with stacked color filter layers) is greater than 3. 
However, Yeh in a similar device teaches in Fig 9 and [0064] that the stack of 3 color filters layers (red, green and blue) results in an optical density of 3-7 thus achieving a better light shielding effect.
References Yeh and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Yeh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yeh and Xu so that an optical density of the light shielding portion (with stacked color filter layers) is greater than 3 as taught by Xu in Kim’s device since, this results in a light shielding layer with improved light blocking properties.

Regarding Claim 4, Kim and Yeh disclose:  The OLED display panel as claimed in claim 1, Kim discloses in Fig 7: wherein colors displayed by the first light emitting units (p1), the second light emitting units (p2)  and the third light emitting units (P3) are respectively the same as colors of the first color filter layer (CF1), the second color filter layer (CF2), and the third color filter layer (CF3) that are disposed correspondingly [0006, 0070,0077,0092].

Regarding Claim 5, Kim and Yeh disclose:  The OLED display panel as claimed in claim 4, Kim discloses in Fig 7: wherein the colors of the first color filter layer, the second color filter layer, and the third color filter layer are red, green, and blue arranged randomly [0006, 0049, 0070].

Regarding Claim 6, Kim and Yeh disclose:  The OLED display panel as claimed in claim 1, Kim discloses in Fig 7: wherein a thickness of the light shielding portion (CF1/CF2/CF3) in the non-light emitting regions is uniform (See Fig 7).

Regarding Claim 7, Kim and Yeh disclose:  The OLED display panel as claimed in claim 1, Kim discloses in Fig 7: wherein the OLED display panel further comprises a planarization layer (300), and the planarization layer is disposed on the color filter layer (CF1/CF2/CF3).

Claim(s) 2,3,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0182814 A1 hereinafter Kim) in view of Xu et al (US 2017/0199601 A1 hereinafter Xu).
Regarding Claim 2, Kim discloses in Fig 7:  The OLED display panel as claimed in claim 1.
Kim does not disclose:  wherein material of the pixel definition layer is black light shielding material.
However, Xu in a similar device teaches in claim 18 that the pixel definition is formed of a black resin which is a black light shielding material.
References Xu and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Xu so that the pixel definition is formed of a black resin which is a black light shielding material as taught by Xu in Kim’s device since this eliminates Moire fringes in the display device

Regarding Claim 3, Kim discloses in Fig 7:  The OLED display panel as claimed in claim 2. 
Kim does not disclose:  wherein material of the pixel definition layer is black resin.
However, Xu in a similar device teaches in claim 18 that wherein material of the pixel definition layer is black resin.
References Xu and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Xu so that the pixel definition is formed of a black resin which is a black light shielding material as taught by Xu in Kim’s device since, this eliminates Moire fringes in the display device

Regarding Claim 9, Kim discloses in Fig 7:  The OLED display panel as claimed in claim 8.
Kim does not disclose:  wherein material of the pixel definition layer is black light shielding material.
However, Xu in a similar device teaches in claim 18 that the pixel definition is formed of a black resin which is a black light shielding material.
References Xu and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Xu so that the pixel definition is formed of a black resin which is a black light shielding material as taught by Xu in Kim’s device since, this eliminates Moire fringes in the display device

Regarding Claim 10, Kim discloses in Fig 7:  The OLED display pane as claimed in claim 9.
Kim does not disclose:  wherein material of the pixel definition layer is black resin.
However, Xu in a similar device teaches in claim 18 that wherein material of the pixel definition layer is black resin.
References Xu and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kim with the specified features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kim and Xu so that the pixel definition is formed of a black resin which is a black light shielding material as taught by Xu in Kim’s device since, this eliminates Moire fringes in the display device

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811